Exhibit 10.18

 

 

TELADOC, INC.

2017 EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN

 

 

RESTRICTED STOCK GRANT NOTICE

Capitalized terms not specifically defined in this Restricted Stock Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2017 Employment
Inducement Incentive Award Plan (as amended from time to time, the “Plan”) of
Teladoc, Inc. (the “Company”).

The Company has granted to the participant listed below (“Participant”) the
shares of Restricted Stock described in this Grant Notice (the “Restricted
Shares”), subject to the terms and conditions of the Plan and the Restricted
Stock Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.

Participant:

 

Grant Date:

 

Number of Restricted Shares:

 

Vesting Commencement Date:

 

Vesting Schedule:

[To be specified in individual award agreements]

 

 

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

TELADOC, INC.

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 







--------------------------------------------------------------------------------

 



Exhibit A

RESTRICTED STOCK AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.

GENERAL

1.1         Issuance of Restricted Shares.  The Company will issue the
Restricted Shares to the Participant effective as of the grant date set forth in
the Grant Notice and will cause (a) a stock certificate or certificates
representing the Restricted Shares to be registered in Participant’s name or (b)
the Restricted Shares to be held in book-entry form.  If a stock certificate is
issued, the certificate will be delivered to, and held in accordance with this
Agreement by, the Company or its authorized representatives and will bear the
restrictive legends required by this Agreement.  If the Restricted Shares are
held in book-entry form, then the book-entry will indicate that the Restricted
Shares are subject to the restrictions of this Agreement.

1.2         Incorporation of Terms of Plan.  The Restricted Shares are subject
to the terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.

1.3         Employment Inducement Award.  The Restricted Shares are intended to
constitute an “employment inducement award” under NYSE Rule 303A.08 that is
exempt from the requirements of shareholder approval of equity-compensation
plans under NYSE Rule 303A.08.  This Agreement and the terms and conditions of
the Restricted Shares will be interpreted consistent with such intent.

ARTICLE II.

VESTING, FORFEITURE AND ESCROW

2.1         Vesting.  The Restricted Shares will become vested Shares (the
“Vested Shares”) according to the vesting schedule in the Grant Notice except
that any fraction of a Share that would otherwise become a Vested Share will be
accumulated and will become a Vested Share only when a whole Vested Share has
accumulated.

2.2         Forfeiture.  In the event of Participant’s Termination of Service
for any reason, Participant will immediately and automatically forfeit to the
Company any Shares that are not Vested Shares (the “Unvested Shares”) at the
time of Participant’s Termination of Service, except as otherwise determined by
the Administrator or provided in a binding written agreement between Participant
and the Company.  Upon forfeiture of Unvested Shares, the Company will become
the legal and beneficial owner of the Unvested Shares and all related interests
and Participant will have no further rights with respect to the Unvested Shares.

2.3         Escrow.

(a)         Unvested Shares will be held by the Company or its authorized
representatives until (i) they are forfeited, (ii) they become Vested Shares or
(iii) this Agreement is no longer in effect.  By accepting this Award,
Participant appoints the Company and its authorized representatives as
Participant’s attorney(s)-in-fact to take all actions necessary to effect any
transfer of forfeited Unvested Shares (and Retained Distributions (as defined
below), if any, paid on such forfeited Unvested Shares) to the Company as may be
required pursuant to the Plan or this Agreement and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary

 

 





--------------------------------------------------------------------------------

 



or advisable in connection with any such transfer.  The Company, or its
authorized representative, will not be liable for any good faith act or omission
with respect to the holding in escrow or transfer of the Restricted Shares.

(b)         All cash dividends and other distributions made or declared with
respect to Unvested Shares (“Retained Distributions”) will be held by the
Company until the time (if ever) when the Unvested Shares to which such Retained
Distributions relate become Vested Shares.  The Company will establish a
separate Retained Distribution bookkeeping account (“Retained Distribution
Account”) for each Unvested Share with respect to which Retained Distributions
have been made or declared in cash and credit the Retained Distribution Account
(without interest) on the date of payment with the amount of such cash made or
declared with respect to the Unvested Share.  Retained Distributions (including
any Retained Distribution Account balance) will immediately and automatically be
forfeited upon forfeiture of the Unvested Share with respect to which the
Retained Distributions were paid or declared.

(c)         As soon as reasonably practicable following the date on which an
Unvested Share becomes a Vested Share, the Company will (i) cause the
certificate (or a new certificate without the legend required by this Agreement,
if Participant so requests) representing the Share to be delivered to
Participant or, if the Share is held in book-entry form, cause the notations
indicating the Share is subject to the restrictions of this Agreement to be
removed and (ii) pay to Participant the Retained Distributions relating to the
Share.

2.4         Rights as Stockholder.  Except as otherwise provided in this
Agreement or the Plan, upon issuance of the Restricted Shares by the Company,
Participant will have all the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the Restricted Shares and to
receive dividends or other distributions paid or made with respect to the
Restricted Shares. 

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1         Representation.  Participant represents to the Company that
Participant has reviewed with Participant’s own tax advisors the tax
consequences of the Restricted Shares and the transactions contemplated by the
Grant Notice and this Agreement.  Participant is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents.

3.2         Section 83(b) Election.  If Participant makes an election under
Section 83(b) of the Code with respect to the Restricted Shares, Participant
will deliver a copy of the election to the Company promptly after filing the
election with the Internal Revenue Service.

3.3         Tax Withholding.    

(a)         The Company has the right and option, but not the obligation, to
treat Participant’s failure to provide timely payment in accordance with the
Plan of any withholding tax arising in connection with the Restricted Shares as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise deliverable under the Award.

(b)         Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Restricted Shares,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the Restricted
Shares.  Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the Restricted Shares or the subsequent sale
of the Restricted Shares.  The Company and the Subsidiaries do



A-2

--------------------------------------------------------------------------------

 



not commit and are under no obligation to structure this Award to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.

RESTRICTIVE LEGENDS AND TRANSFERABILITY

4.1         Legends.  Any certificate representing a Restricted Share will bear
the following legend until the Restricted Share becomes a Vested Share:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF
A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

4.2         Transferability.  The Restricted Shares and any Retained
Distributions are subject to the restrictions on transfer in the Plan and may
not be sold, assigned or transferred in any manner unless and until they become
Vested Shares.  Any attempted transfer or disposition of Unvested Shares or
related Retained Distributions prior to the time the Unvested Shares become
Vested Shares will be null and void.  The Company will not be required to
(a) transfer on its books any Restricted Share that has been sold or otherwise
transferred in violation of this Agreement or (b)  treat as owner of such
Restricted Share or accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Restricted Share has been so transferred.  The
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, or make appropriate notations to the same effect in its records.

ARTICLE V.

OTHER PROVISIONS

5.1         Adjustments.  Participant acknowledges that the Restricted Shares
are subject to adjustment, modification and termination in certain events as
provided in this Agreement and the Plan.

5.2         Notices.  Any notice to be given under the terms of this Agreement
to the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number.  Any notice to be given under
the terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files.  By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given to that party.  Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

5.3         Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

5.4         Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.





A-3

--------------------------------------------------------------------------------

 



5.5         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in this Agreement or the Plan, this
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

5.6         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Grant Notice, this Agreement and
the Restricted Shares will be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.

5.7         Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

5.8         Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.

5.9         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Award.

5.10         Not a Contract of Employment.  Nothing in the Plan, the Grant
Notice or this Agreement confers upon Participant any right to continue in the
employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

5.11         Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

A-4

--------------------------------------------------------------------------------